 AMERICAN CARPET MILLSAmerican Carpet Mills,Inc., a Division of Keller In-dustries, Inc. and Local 636, Upholsterers'Interna-tionalUnion of North America,AFL-CIO Case10-CA-9934August 15, 1973DECISION AND ORDER567be granted, Respondent thereafter did not file a re-sponse to Notice To Show Cause.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.Upon the entire record in this proceeding, theBoard makes the following:By CHAIRMAN MILLER AND MEMBERS FANNING ANDJENKINSUpon a charge filed on January 10, 1973, by Local636,Upholsterers' InternationalUnion of NorthAmerica, AFL-CIO, herein called the Union, andduly served on American Carpet MillsInc., aDivisionof Keller Industries, Inc., herein called the Respon-dent, the General Counsel of the National Labor Re-lations Board, by the Regional Director for Region10, issued a complaint on February 20, 1973, againstRespondent, alleging that Respondent had engaged inand was engaging in unfair labor practices affectingcommerce within the meaning of Section 8(a)(5) and(1) and Section 2(6) and (7) of the National LaborRelations Act, as amended. Copies of the charge,complaint, and notice of hearing before an Adminis-trative Law Judge were duly served on the parties tothis proceeding.With respect to the unfair labor practices, the com-plaint alleges in substance that on December 7, 1972,following a Board election in Case 10-RD-442, theUnion was duly certified as the exclusive collective-bargaining representative of Respondent's employeesin the unit found appropriate;' and that, commencingon or about December 22, 1972, and at all times there-after, Respondent has refused, and continues to dateto refuse, to bargain collectively with the Union as theexclusivebargaining representative, although theUnion has requested and is requesting it to do so. OnMarch 2, 1973, and April 23, 1973, respectively, Re-spondent filed an answer and amended answer to thecomplaint admitting in part, and denying in part, theallegations in the complaint.On May 1, 1973, counsel for the General Counselfiled directly with the Board a Motion for SummaryJudgment. Subsequently, on May 7, 1973, the Boardissued an order transferring the proceeding to theBoard and a Notice To Show Cause why the GeneralCounsel's Motion for Summary Judgment should not'Official notice is taken of the record in the representationproceeding,Case 10-RD-442,as the term"record" is defined in Secs 102 68 and 10269(f) of theBoard's Rules and Regulations,Series 8,as amended SeeLTVElectrosystems, Inc,166 NLRB 938, enfd 388 F 2d 683 (CA. 4, 1968),Golden AgeBeverageCo,167 NLRB 151, enfd 415 F 2d 26 (C A 5, 1969);Intertype Co v Penello,269 F Supp 573 (D C Va, 1967),Follett Corp,164NLRB 378, enfd 397 F 2d 91 (C A 7, 1968), Sec 9(d) of the NLRARuling on the Motion for Summary JudgmentIn its answer and amended answer to the com-plaint, Respondent admits its refusal to bargain withthe certified Union but disclaims a duty to bargainbecause of the invalidity of the certificationresultingfrom improprieties in the conduct of the electionbrought about by the denial of the right to vote tocertain employees included in the stipulated unit andby the counting of the ballot of a person who was notan employee of Respondent. We donot agree.The record in the underlying representation pro-ceeding indicates that in an election conducted onMay 25, 1972, pursuant to a Stipulation for Certifica-tion Upon Consent Election, of approximately 90 eli-gible voters, 40 cast ballots for, and 39 against, theUnion, and 11 ballots were challenged. No objectionsto the election were filed. After investigation, the Re-gional Director issued a Report on ChallengedBallotsin which he recommended that challenges to the bal-lots of eight over-the-road truckdrivers and one othervoter be sustained, that one challenge be overruled,and the resolution of one challenge be deferred pend-ing the outcome of an arbitration proceeding. Re-spondent filed timely exceptions to the RegionalDirector's report and a supporting brief in which itcontended that over-the-road truckdrivers shouldhave been included in the voting group despite theRegional Director's finding that they had historicallybeen excluded from the bargaining unit and that dis-chargee Hindman, whose case was awaiting arbitra-tion, should not be deemed an eligible voter.On July 28, 1972, a board of arbitration ordered thereinstatementof the employee whose ballot had beenchallenged and not resolved. The Regional Director,on August 9, 1972, issued a Supplemental Report onChallenged Ballots in which he found thatHindmanwas an eligible voter and recommended that the twochallenged ballots be counted and that a revised tallyof ballots be issued. Thereafter, Respondent filedtimely exceptions to the Regional Director's supple-mental report, together with a brief, contending thatthe Board should not defer in a representation case toan arbitration award when no unfair labor practicecharges were pending and where the Regional Direc-tor had made no investigation of the arbitral award.205 NLRB No. 56 568DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe Board, in a Decision and Order of November22, 1972, incorporated the arbitrator's opinion andaward in the record, adopted the findings and recom-mendations of the Regional Director in both his re-ports, and ordered that the two challenged ballots beopened and counted, that a revised tally of ballots beserved on the parties, and that an appropriate certifi-cation be issued. Since the revised tally of ballotsindicated that a majority of employees in the appro-priate unit had voted for the Union, the RegionalDirector, on December 7, 1972, issued a Certificationof Representative. Since Respondent admits its refus-al to bargain, it appears that it is attempting here torelitigate issues previously determined in the underly-ing representation proceeding.It is well settled that in the absence of newly discov-ered or previously unavailable evidence or special cir-cumstances a respondent in a proceeding alleging aviolation of Section 8(a)(5) is not entitled to relitigateissues which were or could have been litigated in aprior representation proceeding.'All issues raised by the Respondent in this proceed-ing were or could have been litigated in the priorrepresentation proceeding, and the Respondent doesnot offer to adduce at a hearing any newly discoveredor previously unavailable evidence, nor does it allegethat any special circumstances exist herein whichwould require the Board to reexamine the decisionmade in the representation proceeding. We thereforefind that the Respondent has not raised any issuewhich is properly litigable in this unfair labor practiceproceeding.We shall, accordingly, grant the Motionfor Summary Judgment.On the basis of the entire record, the Board makesthe following:FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTRespondent, a Florida corporation, maintains anoffice and place of business in Cartersville, Georgia,where it is engaged in the manufacture and sale ofcarpets.During the past calendar year, Respondentsold and shipped products valued in excess of $50,000directly to customers located outside the State ofGeorgia.We find, on the basis of the foregoing, that Respon-dent is, and has been at all times material herein, anemployer engaged in commerce within the meaning ofSection 2(6) and (7) of the Act, and that it will effectu-ate the policies of the Act to assert jurisdiction herein.2 SeePittsburgh Plate GlassCo v N LRB , 313 U S 146,162 (1941),Rulesand Regulations of the Board,Secs102 67(f) and 102 69(c)IITHE LABOR ORGANIZATION INVOLVEDLocal 636,Upholsterers'InternationalUnion ofNorth America,AFL-CIO,isa labor organizationwithin the meaning of Section 2(5) of the Act.IIIUNFAIR LABOR PRACTICESA. The Representation Proceeding1.The UnitThe following employees of the Respondent consti-tute a unit appropriate for collective-bargaining pur-poses within the meaning of Section 9(b) of the Act:All production and maintenance employeesincluding receiving and shipping employees andtruckdrivers, but excluding all office clerical em-ployees, guards and/or watchmen, foremen, andall other supervisors as defined in the Act.2.The certificationOn May 25, 1972, a majority of the employees ofRespondent in said unit, in a secret ballot electionconducted under the supervision of the Regional Di-rector for Region 10, designated the Union as theirrepresentative for the purpose of collective bargainingwith the Respondent. The Union was certified as thecollective-bargaining representative of the employeesin said unit on December 7, 1972, and the Unioncontinues to be such exclusive representative withinthe meaning of Section 9(a) of the Act.B. The Request To Bargain and Respondent's RefusalCommencing on or about December 14, 1972, andat all times thereafter, the Union has requested theRespondent to bargain collectively with it as the ex-clusive collective-bargaining representative of all theemployees in the above-described unit. Commencingon or about December 22, 1972, and continuing at alltimes thereafter to date, the Respondent has refused,and continues to refuse, to recognize and bargain withthe Union as the exclusive representative for collec-tive bargaining of all employees in said unit.Accordingly, we find that the Respondent has,since December 22, 1972, and at all times thereafter,refused to bargain collectively with the Union as theexclusive representative of the employees in the ap-propriate unit, and that, by such refusal, Respondenthas engaged in and is engaging in unfair labor practic-es within the meaning of Section 8(a)(5) and (1) of theAct. AMERICAN CARPET MILLSC. The Unfair LaborPractice StrikeSince the Respondent admits in its amended an-swer that its refusal to bargain caused and prolongedthe strike which began on January22, 1973,we alsofind that the strike was an unfair labor practice strikeand we shall frame our remedial order accordingly.IV THE EFFECT OF THE UNFAIR LABOR PRACTICE UPONCOMMERCEThe activities of Respondent set forth in section III,above, occurring in connection with its operationsdescribed in section I, above, have a close, intimate,and substantial relationship to trade, traffic, and com-merce among the several States and tend to lead tolabor disputes burdening and obstructing commerceand the free flow of commerce.V THE REMEDYHaving found that Respondent has engaged in andis engaging in unfair labor practices within the mean-ing of Section 8(a)(5) and (1) of the Act, we shall orderthat it cease and desist therefrom, and, upon request,bargain collectively with the Union as the exclusiverepresentative of all employees in the appropriateunit,and, if an understanding is reached, embodysuch understanding in a signed agreement.In order to insure that the employees in the appro-priate unit will be accorded the services of their select-ed bargaining agent for the period provided by law,we shall construe the initial period of certification asbeginning on the date Respondent commences to bar-gain in good faith with the Union as the recognizedbargaining representative in the appropriate unit. SeeMar-Jac Poultry Company, Inc.,136 NLRB 785;Com-merce Company d/b/a Lamar Hotel,140 NLRB 226,229, enfd. 328 F.2d 600 (C.A. 5), cert. denied 379 U.S.817;Burnett Construction Company,149 NLRB 1419,1421, enfd. 350 F.2d 57 (C.A. 10).The Board, upon the basis of the foregoing factsand the entire record, makes the following:CONCLUSIONS OF LAW1.American Carpet Mills, Inc., a Division of Kel-ler Industries, Inc., is an employer engaged in com-merce within the meaning of Section 2(6) and (7) ofthe Act.2.Local 636, Upholsterers' International Union ofNorth America, AFL-CIO, is a labor organizationwithin the meaning of Section 2(5) of the Act.3.All production and maintenance employees in-cluding receiving and shipping employees and truck-569drivers, but excluding all office clerical employees,guards and/or watchmen, foremen, and all other su-pervisors as defined in the Act, constitute a unit ap-propriate for the purposes of collective bargainingwithin the meaning of Section 9(b) of the Act.4.Since December 7, 1972, the above-named labororganization has been and now is the certified andexclusive representative of all employees in the afore-said appropriate unit for the purpose of collectivebargaining within the meaning of Section 9(a) of theAct.5.By refusing on or about December 22, 1972, andat all times thereafter, to bargain collectively with theabove-named labor organization as the exclusive bar-gaining representative of all the employees of Respon-dent in the appropriate unit, Respondent has engagedin and is engaging in unfair labor practices within themeaning of Section 8(a)(5) of the Act.6.By the aforesaid refusal to bargain, Respondenthas interfered with, restrained, and coerced, and isinterfering with, restraining, and coercing, employeesin the exercise of the rights guaranteed them in Sec-tion 7 of the Act, and thereby has engaged in and isengaging in unfair labor practices within the meaningof Section 8(a)(1) of the Act.7.The aforesaid unfair labor practices are unfairlabor practices affecting commerce within the mean-ing of Section 2(6) and (7) of the Act.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Rela-tions Board hereby orders that Respondent, Ameri-can Carpet Mills, Inc., a Division of Keller Industries,Inc., its officers, agents, successors, and assigns, shall:1.Cease and desist from:(a)Refusing to bargain collectively concerningrates of pay, wages, hours, and other terms and condi-tions of employment with Local 636, Upholsterers'International Union of North America, AFL-CIO, asthe exclusive bargaining representative of its employ-ees in the following appropriate unit:All production and maintenance employeesincluding receiving and shipping employees andtruckdrivers, but excluding all office clerical em-ployees, guards and/or watchmen, foremen, andall other supervisors as defined in the Act.(b) In any like or related manner interfering with,restraining, or coercing employees in the exercise ofthe rights guaranteed them in Section 7 of the Act.2.Take the following affirmative action which theBoard finds will effectuate the policies of the Act:(a)Upon request, bargain with the above-namedlabor organization as the exclusive representative of 570DECISIONS OF NATIONAL LABOR RELATIONS BOARDall employees in the aforesaid appropriate unit withrespect to rates of pay, wages, hours, and other termsand conditions of employment, and, if an under-standing is reached, embody such understanding in asigned agreement.(b)Upon their unconditional application, offerstrikers not heretofore reinstated immediate and fullreinstatement to their former jobs or, if their fobs nolonger exist, to substantially equivalent positions,without prejudice to their seniority or other rights andprivileges, and make whole for any loss of earningsstrikers who have made themselves available for em-ployment on an unconditional basis, but who wererefused reinstatement in the manner set forth in F.WWoolworth Company,90 NLRB 289, with interest cal-culated as set forth inIsis Plumbing & Heating Co.,138 NLRB 716.(c)Preserve and, upon request, make available tothe Board or its agents, for examination and copying,all payroll records, social security payment records,timecards, personnel records and reports, and allother records necessary to analyze the amount ofbackpay due under the terms of this Order.(d) Post at its facility at Cartersville, Georgia, co-pies of the attached notice marked "Appendix." 3 Co-pies of said notice, on forms provided by the RegionalDirector for Region 10 after being duly signed byRespondent's representative, shall be posted by Re-spondent immediately upon receipt thereof, and bemaintained by it for 60 consecutive days thereafter, inconspicuous places, including all places where noticesto employees are customarily posted. Reasonablesteps shall be taken by Respondent to insure that saidnotices are not altered, defaced, or covered by anyother material.(e)Notify the Regional Director for Region 10, inwriting, within 20 days from the date of this Order,what steps have been taken to comply herewith.cerning rates of pay, wages, hours, and otherterms and conditions of employment with Local636, Upholsterers' International Union of NorthAmerica, AFL-CIO, as the exclusive representa-tive of the employees in the bargaining unit de-scribed below.WE WILL NOT in any like or relatedmanner in-terfere with, restrain, or coerce our employees inthe exercise of the rights guaranteed them bySection 7 of the Act.WE WILL, upon request, bargain with the above-named Union, as the exclusive representative ofall employees in the bargaining unit describedbelow, with respect to rates of pay, wages, hours,and other terms and conditions of employment,and, if an understanding is reached, embodysuch understanding in a signed agreement. Thebargaining unit is:All production and maintenance employeesincluding receiving and shipping employeesand truckdrivers, but excluding all office cleri-cal employees, guards and/or watchmen, fore-men, and all other supervisors as defined in theAct.WE WILL, upon their unconditional application,offer strikers not heretofore reinstated immediateand full reinstatement to their former jobs or, iftheirjobs no longer exist, to substantially equiva-lent positions, without prejudice to their seniorityor other rights and privileges, and make wholefor any loss of earnings strikers who have madethemselves available for employment on an un-conditional basis, but who were refused rein-statement.AMERICAN CARPET MILLS,INC, A DIVISIONOF KELLER INDUSTRIES, INC(Employer)3 In the event that thisOrderisenforcedby a Judgmentof aUnited StatesCourt of Appeals, the words in the notice reading "Posted by Order of theNational Labor Relations Board" shall read "Posted Pursuant to a Judgmentof the United States Court of Appeals Enforcing an Order of the NationalLaborRelations Board "APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT refuse to bargain collectively con-DatedBy(Representative)(Title)This is an official notice and must not be defacedby anyone.This notice must remain posted for 60 consecutivedays from the date of posting and must not be altered,defaced, or covered by any other material.Any question concerning this notice or compliancewith its provisions may be directed to the Board'sOffice, Peachtree Building, Room 701, 730 PeachtreeStreet, N.E., Atlanta, Georgia 30308, Telephone 404-526-5760.